This opinion is subject to revision before final
                    publication in the Pacific Reporter

                             2018 UT 16


                                IN THE

    SUPREME COURT OF THE STATE OF UTAH

                 JESSE and ALISON HAMMONS,
                          Appellants,
                                   v.
WEBER COUNTY, WEBER COUNTY COMMISSION, JAN ZOGMAISTER,
           KERRY GIBSON, and MATTHEW BELL,
                      Appellees.

                          No. 20151074
                        Filed May 2, 2018

                        On Direct Appeal

                  Second District, Ogden
             The Honorable Michael D. DiReda
                      No. 140905091

                             Attorneys:
     T.R. Morgan, Scott L. Hansen, Ogden, for appellants
       Barton H. Kunz II, Salt Lake City, for appellees

  CHIEF JUSTICE DURRANT authored the opinion of the Court, in
     which ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS,
            JUSTICE PEARCE, and JUDGE BATES joined.
Due to her retirement, JUSTICE DURHAM did not participate herein;
         and DISTRICT COURT JUDGE MATTHEW BATES sat.
     JUSTICE PETERSEN became a member of the Court on
   November 17, 2017, after oral argument in this matter and
               accordingly did not participate.
                      HAMMONS v. WEBER COUNTY
                          Opinion of the Court

   CHIEF JUSTICE DURRANT, opinion of the Court:

                             Introduction
    ¶1 The Property Tax Act1 establishes a tax exemption for
primary residential property.2 In 2007 and 2008, Jesse and Alison
Hammons paid taxes on their primary residence, but later learned
that Weber County had not given them the residential exemption. In
2012, they asked the county to refund their taxes or to apply what
they considered to be the overpayment as a credit against future
taxes. The county denied their request. After the Weber County Tax
Review Committee and the Weber County Commission also denied
their claims, the Hammonses filed a notice of claim with the county
and a complaint with the district court. They claimed that the county
had violated Utah Code sections 59-2-103 and 59-2-103.5. These
sections establish the residential exemption and set forth procedures
to obtain the exemption. The district court entered a judgment on the
pleadings, dismissing the Hammonses’ causes of action.
    ¶2 The Property Tax Act affords taxpayers three avenues to
challenge the assessment of their property taxes. Under Utah Code
section 59-2-1004, a “taxpayer dissatisfied with the valuation or the
equalization of the taxpayer’s real property” may appeal to the
board of equalization within a prescribed time period. Section
59-2-1327 provides that if a “person whose property is taxed claims
the tax is unlawful, that person may pay the tax under protest to the
county treasurer. The person may then bring an action in the district
court against the officer or taxing entity to recover the tax or any
portion of the tax paid under protest.” And under section 59-2-1321,
a taxpayer may argue “that property has been either erroneously or
illegally assessed,” and, after producing “sufficient evidence,” may
receive a refund or a credit towards future taxes.



_____________________________________________________________
   1   UTAH CODE §§ 59-2-101 to -1713.
   2  Id. § 59-2-103. “As a general rule, when adjudicating a dispute
we apply the version of the statute that was in effect ‘at the time of
the events giving rise to [the] suit.’” Harvey v. Cedar Hills City, 2010
UT 12, ¶ 12, 227 P.3d 256 (alteration in original) (citation omitted).
But because the differences between the 2007/2008 versions and the
current version of the statutes are inconsequential in this case, we
cite to the current version.

                                   2
                         Cite as: 2018 UT 16
                        Opinion of the Court

    ¶3 The Hammonses are not dissatisfied with the valuation or
equalization of their property, and so their claims do not fall under
section 1004. They did not pay the 2007 or 2008 taxes under protest,
so their claims cannot fall under section 1327. So their challenges to
the taxes they paid in 2007 and 2008 must fall under section 1321,
which we have said requires taxpayers to point to an “error or
illegality that is readily apparent from county records.”3 The
Hammonses have not challenged this requirement, nor have they
shown that the alleged errors or illegalities were readily apparent, so
we affirm the judgment of the district court.
                             Background
    ¶4 Jesse and Alison Hammons have a primary residence in
Liberty, Utah. Although they have occupied the house since 2005,
Weber County records listed a Clearfield post office box as the
address for their property until 2008. The county gave the
Hammonses the residential exemption on their property taxes in
2005 and 2006, but in 2007 the county assessor flagged the
Hammonses’ property as a possible non-primary residence, citing
the fact that the Hammonses listed a post office box instead of a
physical address. The assessor then sent the Hammonses a letter,
requiring them to submit a signed statement of primary residence.
The Hammonses did not receive the letter and did not submit the
statement. The assessor reclassified the Hammonses’ property as
non-primary residential, which resulted in the Hammonses losing
their primary residential tax exemption for the 2007 tax year.
   ¶5 The Hammonses paid the 2007 taxes, but later realized that
their property had been reclassified and that they had not received
the residential exemption. They contacted the county and were told
that it required a change of address form to have their property’s
physical address listed on county records. They submitted the form
in August 2008. They also asked for a refund of the taxes that had
been paid due to the incorrect reclassification of their property, but
were told that the time for appeal had passed.
   ¶6 Despite changing their address on county records, the
Hammonses did not receive the primary residential exemption in
2008. They again paid taxes on the full value of their property, and

_____________________________________________________________
   3 Woodbury Amsource, Inc. v. Salt Lake Cty., 2003 UT 28, ¶ 12, 73
P.3d 362.


                                  3
                     HAMMONS v. WEBER COUNTY
                         Opinion of the Court

they again realized they had done so after they had paid. They
contacted the county and this time were told that they had to submit
a signed statement of primary residence in order to have their
property reclassified as primary residential and receive the
exemption. The Hammonses completed the signed statement of
primary residence on April 23, 2009. The county changed their
property’s tax exemption classification for the 2009 tax year.
   ¶7 In 2012, the Hammonses asked the county to refund the
taxes they had overpaid in 2007 and 2008 or to apply their
overpayment as a credit against current taxes. The county denied
their request. The Hammonses appealed the county’s denial to the
Weber County Tax Review Committee and the Weber County
Commission. During the appeal process, the Hammonses learned
that at the time they were seeking to correct the classification of their
property, the county did not have an ordinance in place requiring a
signed statement of primary residence.
    ¶8 The Hammonses then filed a notice of claim with the county
and a complaint in the district court claiming that the county had
violated Utah Code sections 59-2-103 and 59-2-103.5 by denying
them the primary residential exemption and failing to notify them of
overpaid taxes. They also alleged fraudulent non-disclosure,
fraudulent concealment, negligent misrepresentation, unjust
enrichment, negligence, and fraud. The district court entered a
judgment on the pleadings, dismissing the Hammonses’ causes of
action. They timely appealed. We have jurisdiction under Utah Code
section 78A-3-102(3)(b).
                          Standard of Review
    ¶9 “Because we are reviewing a grant of a motion for judgment
on the pleadings, this court accepts the factual allegations in the
complaint as true; we then consider such allegations and all
reasonable inferences drawn therefrom in a light most favorable to
the plaintiff. We affirm the grant of such motion only if, as a matter
of law, the plaintiff could not recover under the facts alleged.”4
                                Analysis
   ¶10 The Hammonses raise three claims on appeal. They first
argue that the district court erred when it concluded that the county

_____________________________________________________________
   4 Healthcare Servs. Grp., Inc. v. Utah Dep’t of Health, 2002 UT 5, ¶ 3,
40 P.3d 591 (citation omitted) (internal quotation marks omitted).


                                    4
                         Cite as: 2018 UT 16
                        Opinion of the Court

assessor acted within the scope of his authority in reclassifying the
Hammonses’ property as “non-primary residential.” Second, they
argue that the district court erred in concluding that the county
assessor could require a signed statement of primary residence as a
condition of maintaining the residential exemption in 2008, before
the county had passed an ordinance requiring such a statement. And
third, they argue that they overpaid taxes in 2007 and 2008, that
those taxes were erroneously and illegally assessed, and that they are
therefore entitled to a refund or credit.
    ¶11 The Hammonses are somewhat limited in the claims they
can bring by the Property Tax Act. The Act provides three avenues
for challenging the assessment of property taxes: Utah Code sections
59-2-1004, 59-2-1327, and 59-2-1321. Section 1004 provides an avenue
for a taxpayer dissatisfied with the valuation or equalization of their
property. The Hammonses’ claims clearly do not fall under section
1004. Section 1327 requires that the taxpayer first “pay the tax under
protest” before bringing an action in district court claiming that the
tax is unlawful. The Hammonses did not pay the 2007 or 2008 taxes
under protest, so their claims cannot be brought under section 1327.
Finally, section 1321 allows a taxpayer to argue “that property has
been either erroneously or illegally assessed” and, after producing
“sufficient evidence,” may receive a refund or credit towards future
taxes. Section 1321 is the only avenue available to the Hammonses,
and they have tried to make their claims fit within its narrow
parameters. But because the errors and illegalities they allege are not
“readily apparent from county records”5—a standard the
Hammonses do not challenge on appeal—their claims fail and we
therefore affirm the judgment of the district court.
         I. The Hammonses’ Claims Fail Under Section 1321
   ¶12 Utah Code section 59-2-1321 provides that
       The county legislative body, upon sufficient evidence
       being produced that property has been either
       erroneously or illegally assessed, may order the county
       treasurer to allow the taxes on that part of the property
       erroneously or illegally assessed to be deducted before
       payment of taxes. Any taxes, interest, and costs paid
       more than once, or erroneously or illegally collected,

_____________________________________________________________
   5 Woodbury Amsource, Inc. v. Salt Lake Cty., 2003 UT 28, ¶ 12, 73
P.3d 362.


                                  5
                        HAMMONS v. WEBER COUNTY
                            Opinion of the Court

         may, by order of the county legislative body, be
         refunded by the county treasurer . . . .

In Woodbury Amsource, Inc. v. Salt Lake County, we explained that
states passed statutes like section 1321 to ameliorate the
“unnecessarily harsh” common law rule that “taxes when paid could
not be recovered back unless paid under what amounted to duress
or legal compulsion.”6 In other words, “[a] taxpayer who paid a tax
voluntarily . . . could not receive a refund of the tax under any
circumstances, even when the taxing authorities had committed
blatant error.”7 Section 1321 allows taxpayers, like the Hammonses,
who pay taxes voluntarily to receive a refund or tax credit when they
can show blatant error. And in contrast to section 1327, which
requires a taxpayer to pay under protest before challenging an
unlawful tax, section 1321 “allows a taxpayer to obtain a refund
without having paid under protest and without going to court.
‘[T]he illegality of the tax is absolutely assumed,’ and only if the
county refuses to provide the refund must the taxpayer go to district
court to appeal the decision.”8 But the scope of section 1321 “is
relatively narrow.”9
     ¶13 The taxes at issue in section 1321 are limited to those “which
it is clear the county had no authority to collect, and, in case they are
collected, has no legal right to retain them.”10 “Thus, in order for a
taxpayer to receive a refund under section 59-2-1321, . . . the taxpayer
must be able to point to a specific double payment, error or illegality
that is readily apparent from county records.”11 In Woodbury
Amsource, we explained that “readily apparent from county records”
means that “the county treasurer has the information necessary to
make the determination at hand” and “the county commissioners
need only receive some form of notification from the taxpayer to be
‘as well prepared to look into the matter as they would be by the

_____________________________________________________________
   6 2003 UT 28, ¶ 9, 73 P.3d 362 (quoting Neilson v. San Pete Cty., 123
P. 334, 338 (Utah 1912)).
   7   Id.
   8   Id. ¶ 11 (alteration in original) (quoting Neilson, 123 P. at 338).
   9   Id. ¶ 9.
   10   Id. ¶ 11 (quoting Neilson, 123 P. at 338).
   11   Id. ¶ 12.


                                       6
                          Cite as: 2018 UT 16
                         Opinion of the Court

filing of a more formal claim against the county’ in court.”12 This is a
“limited circumstance where a taxpayer can point to an error of fact
or law in the collection of the tax, or a payment more than once.”13 It
is not a situation where the taxpayer “disputes the legality of the tax
and wishes to bring suit”—such disputes fall under section 1327 and
require the taxpayer first pay the tax “under protest.”14
    ¶14 In an attempt to fit their challenges under section 1321, the
Hammonses contend that “the taxes collected in 2007 and 2008 were
illegal and erroneous to the extent that taxes were overpaid because
the residential exemption was illegally removed.” They then attempt
to point to “facts which are readily apparent on the county
records”—specifically that “the county assessor reclassified the
Hammons[es]’ property without involvement of the board of
equalization and required a signed statement of primary residence
prior to the enactment of the ordinance required by Utah Code
[section] 59-2-103.5.” But they misunderstand section 1321’s
function.
    ¶15 As noted above, section 1321 applies only when the answer
to a relevant legal dispute is clearly established in our law. Here, we
have never stated that a county assessor cannot reclassify property
without approval from the board of equalization, nor is Utah law
clear on that point. And courts have never clearly held that a county
cannot require a signed statement of primary residence without
enactment of an ordinance. So, contrary to the Hammonses’
contention, it is “not clear the county had no authority to collect” in


_____________________________________________________________
   12  Id. ¶ 11 (quoting Neilson, 123 P. at 338). The requirement that an
error or illegality be “readily apparent from the county records,” as
articulated by the Woodbury Amsourse court, may establish a higher
bar for taxpayers seeking relief under section 1321 than the statute
itself sets. The plain language of Utah Code section 59-2-1321 does
not require errors or illegalities be “readily apparent from county
records.” See UTAH CODE § 59-2-1321. Rather, it requires only that
“sufficient evidence be[] produced” showing that the “property has
been either erroneously or illegally assessed.” Id. But because neither
party has asked us to reexamine our precedent, we analyze this case
under existing precedent.
   13   Woodbury Amsource, 2003 UT 28, ¶ 15.
   14   Id.


                                   7
                        HAMMONS v. WEBER COUNTY
                           Opinion of the Court

this case and, thus, the Hammonses cannot “point to an error of fact
or law in the collection” of the tax.15
    ¶16 Furthermore, under Woodbury Amsource, their arguments are
not facts—or errors—readily apparent from county records. Instead,
the Hammonses have raised unanswered legal disputes. They point
only to the fact that they listed “FALL 2005” as the date of occupancy
on their signed statement of primary residence. This would not
signal to the county treasurer or the county commissioners that the
county assessor was without authority in reclassifying the
Hammonses’ property or that the County could not require a signed
statement of primary residence. So what they are asking of us—to
resolve whether the county assessor could reclassify residential
property and whether the County could require a signed statement
of primary residence before passing the necessary ordinance—
exceeds the scope of section 1321.16
                               Conclusion
    ¶17 The Hammonses’ challenge to their 2007 and 2008 taxes
must fall under section 1321. As we stated in Woodbury Amsource,
taxpayers bringing section 1321 claims must be able to point to a
clearly-established error or illegality, and one that is readily
apparent from county records. The Hammonses cannot do this, so
we affirm the judgment of the district court.




_____________________________________________________________
   15   Id.
   16   See id. ¶ 19.


                                    8